DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 06/01/2022.
Claims 4-6, 13-14 and 17-25 are pending in the application. Claims 1-3, 7-12 and 15-16 are cancelled. Claims 4, 6 and 13-14 are currently amended. Claim 5 is previously presented. Claims 17-25 are newly presented. Claims 4-6, 13-14 and 17-25 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Objections
Claim 4 is objected to because of the following informalities: a double bracket should be used to delete “90%”.  Appropriate correction is required.
Claim14 is objected to because of the following informalities: “The fish attractant of claim 4 dissolved in an aqueous medium” should read “The fish attractant of claim 4  wherein the fish attractant  is dissolved in an aqueous medium”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 13-14 and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 17-21 and 24-25 recite the percent of certain amino acids in the fish attractant. It is unclear what the percent is based upon. For the purpose of examination, it is interpreted that the percent is weight percent. Appropriate correction is required.
Claims 5-6, 13-14 and 22-23 depend from claim 4 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 6 recites a nucleoside and “nucleotide phosphate thereof”. It is unclear what “nucleotide phosphate” is referring to. Does it mean a phosphate of nucleotide? Or does it mean the nucleotide per se which by definition is the phosphate of a nucleoside? For the purpose of examination, the latter meaning is assumed. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 13, 17-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu CN101629168A (English Abstract and English translation relied upon for reference, hereinafter referred to as Wu) in view of Bobrowski US Patent Application Publication No. 2004/0216357 (hereinafter referred to as Bobrowski). 
Regarding claim 4 and 17-21, Wu teaches a method of preparing catalase enzyme from animal liver, and a method of preparing a fish attractant comprising water extract of animal liver powder (Abstract; page 3 first para. page 3-4, “Summary of the invention”; Example 1).
 Wu is silent regarding the fish attractant comprising at least one amino acid selected from the group consisting of arginine (R), methionine (M), phenylalanine (F) and proline (P).
In the same field of endeavor, Bobrowski teaches that amino acids including R, M, F and P, etc. are all art-recognized fish attractants ([0075-0076]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wu by including one or more of R, M, F and P in the fish attractant as disclosed by Bobrowski, for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
Wu as modified by Bobrowski is silent regarding that at least 70% of amino acids in the fish attractant comprises amino acids from the groups consisting of R, M, F and P, or at least 70% of the amino acids are R and P as recited in claim 17, or are R, F and P as recited in claim 18, or are R, M, F as recited in claim 19, or are R, M and P as recited in claim 20, or are R, M, F, P as recited in claim 21.  However, given that each of R, F, M and P amino acids is known to function as a fish attractant, one of the ordinary skill in the art could have optimized the proportions of  R, M, F and /or P in the composition such that the resultant fish attractant could suitably attract fish of desired types. As such, the amount of amino acid as recited in the claims are merely obvious variants of the prior art, absent a showing of the contrary.
Regarding claim 5, Wu teaches a water extract of animal liver powder. Therefore,  it would have been obvious to have selected any animal liver that is accessible such as bovine liver to prepare the fish attractant where Wu teaches animal liver powder, as one of ordinary skill would have had the reasonable expectation that any animal liver (e.g. bovine liver) would function effectively in the fish attractant. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with bovine liver extract.
Regarding claim 6, Bobrowski teaches that inosine is an art-recognized fish attractants ([0076]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wu by including inosine in the fish attractant of Wu, for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
Regarding claim 13, Wu includes the step of dewatering and pulverizing to obtain a fish attract that comprises water extract of liver in dry powder form (page 4, step 8-9).
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added amino acid in dry form such that amino acids could be subjected to pulverizing process as required by Wu, or just simply added dry pulverized amino acids where Wu teaches that it is suitable to present the fish attractant in dry and powdered form.
A dried and pulverized fish attractant as disclosed by Wu in view of Bobrowski reads on “wherein the fish attract is dewatered to a dry powder form” (note that the “is dewatered” is a product-by-process limitation).
Regarding claim 24, Wu teaches a method of preparing catalase enzyme from animal liver, and a method of preparing a fish attractant comprising water extract of animal liver powder (Abstract; page 3 first para. page 3-4, “Summary of the invention”; Example 1). 
  Wu is silent regarding the fish attractant comprising taurine and at least one other amino acid selected from the group consisting of R, M, F and P.
In the same field of endeavor, Bobrowski teaches that taurine and amino acids including R, M, F, P, etc. are all art-recognized fish attractants ([0075-0076]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wu by including taurine and one or more of R, M, F and P in the fish attractant composition as disclosed by Bobrowski, for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
Wu as modified by Bobrowski is silent regarding that at least 80% of the amino acids in the fish attractant comprises amino acids from the groups consisting of R, M, F, P and taurine. However, given that R, F, M,P and taurine amino acids are known to function as a fish attractant, one of the ordinary skill in the art could have optimized the proportions of R, M, F, P and /or taurine in the fish attractant such that the resultant attractant could suitably attract fish of desired types. As such, the amounts of amino acid as recited in the claim are merely obvious variants of the prior art, absent a showing of the contrary.
Regarding claim 25, Wu teaches a method of preparing catalase enzyme from animal liver, and a method of preparing a fish attractant comprising water extract of animal liver powder (Abstract; page 3 first para. page 3-4, “Summary of the invention”; example 1).
 Wu is silent regarding the fish attractant comprising taurine and at least one other amino acid selected from the group consisting of A, R, M, F, and P.
In the same field of endeavor, Bobrowski teaches that taurine and amino acids including A, R, M, F, P, etc. are all art-recognized fish attractant ([0075-0076]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wu by including taurine and one or more of alanine, arginine, methionine, phenylalanine and proline in the fish attractant composition as disclosed by Bobrowski, for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06.
Wu as modified by Bobrowski is silent regarding that at least 80% of the fish attractant comprises amino acids from the groups consisting of A, R, M, F and P. However, given that A, R, F, M and P amino acids are known to function as a fish attractant, one of the ordinary skill in the art could have optimized the proportions of A, R, M, F and/or P in the fish attractant such that the resultant attractant could suitable attract fish of desired types. As such, the amount and type of amino acid as recited in the claim are merely obvious variants of the prior art, absent a showing of the contrary.
Claims 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Bobrowski as applied to claim 4  above, and further in view of Brady US Patent Application Publication No. 2015/0359226 (hereinafter referred to as Brady).
Regarding claim 14, Wu in view of Bobrowski teaches what has been recited above but silent regarding the attractant being dissolved in an aqueous medium. However, before the effective filling date of the claimed invention, it is well known that a fish attractant can be in various physical states including liquid, free mix of solids and liquids or dispersible solid (see instant specification, [0003] Background of the invention). Therefore, it would have been obvious to one of ordinary skill in the art to dissolve the fish attractant in a solvent such as water given that fish attractant in both solid form and solution form are known to be suitable.
Further in the same field of endeavor, Brady discloses a synthetic bait for attracting marine organism (e.g., fish)  comprising an amino acid; Brady further teaches dissolving the synthetic bait in aqueous medium slow or fast depending on the application ([0007; 0011; 0035].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wu by dissolving the fish attractant in an aqueous medium, for the reason that prior art has established that doing so would have been effective in attracting a marine organism such as fish.
Regarding claims 22-23, Wu as modified by Bobrowski as recited above teaches that the fish attractant is in power form or dissolved in an aqueous medium but is silent regarding the dry fish attractant being within a water-permeable bag or the liquid fish attractant being with a water permeable bag communicating with an orifice that allows the fish attractant to drip.
In the same filed of endeavor, Brady teaches a fish attractant in powder or liquid from (e.g., fish bait) ([0030; 0037; 0096]), and further teaches putting the fish attractant in a water permeable bag which serves to hold the fish attractant while facilitating dispersion and access to the aqueous medium ([0095], a perforated, vented, apertured, or articulated container dispensing article comprises a box, pouch, bag, basket, tube, or other similar vessel suited for holding one or more synthetic baits).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wu by putting the dry fish attractant in the perforated, vented water permeable bag or by putting the liquid attractant in the apertured water permeable bag that is as disclosed by Brady so as to hold the fish attractant while facilitating dispersion and access to the aqueous medium. A water permeable bag that is apertured reads on “ a water impermeable bag communicating with an orifice that allows said attractant to drip”.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Bobrowski as applied to claim 13 above, and further in view of applicant’s admitted prior art (hereinafter referred to as AAPA).
Regarding claim 22, Wu as modified by Bobrowski as recited above teaches that the fish attractant is in power form but is silent regarding the dry fish attractant being within a water-permeable bag.
However, applicant explicitly admitted in the Remarks filed 06/01/2022 that  it is known in the fishing sports and arts to put dry a fish attractant in a water permeable bag (e.g., chum bag) and to put a liquid fish attractant in a water permeable drip bag (page 3 of the Remarks, para. 1-2). As such, the subject matter as recited in claim 22 is regarded by the Office as the applicant’s admitted prior art. See MPEP 2129 I. Admission by applicant as prior art. A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wu by putting the dry fish attractant in a water permeable bag with reasonable expectation of success, for the reason that it is known in the fishing sports and arts to be suitable to put a dry fish attractant in a water permeable bag (e.g., chum bag) for the fish attractant to function. 
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Bobrowski and Brady as applied to claim 14 above, and further in view of applicant’s admitted prior art (hereinafter referred to as AAPA).
Regarding claim 23, Wu as modified by Bobrowski and Brady as recited above teaches that the fish attractant is dissolved in an aqueous medium but is silent regarding the aqueous fish attractant being with a water permeable bag communicating with an orifice that allows the fish attractant to drip.
However, applicant explicitly admitted in the Remarks filed 06/01/2022 that  it is known in the fishing sports and arts to put dry a fish attractant in a water permeable bag (e.g., chum bag) and to put a liquid fish attractant in a water permeable drip bag (page 3 of the Remarks, para. 1-2). As such, the subject matter as recited in claim 23 is regarded by the Office as the applicant’s admitted prior art. See MPEP 2129 I. Admission by applicant as prior art. A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wu by putting the liquid fish attractant in a water permeable bag drip bag with reasonable expectation of success, for the reason that it is known in the fishing sports and arts to be suitable to put a  liquid fish attractant in a water permeable drip bag for the fish attractant to function. The water permeable drip bag is interpreted to read on “a water impermeable bag communicating with an orifice that allows said attractant to drip”.

Response to Declaration and Argument
The declaration under 37 CFR 1.132 and Applicant' s arguments filed 06/01/2022 with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/           Examiner, Art Unit 1793